Title: To Benjamin Franklin from James Logan, 13 September 1749
From: Logan, James
To: Franklin, Benjamin


My Friend B F
7br. [September] 13. 49
I received thine of Yesterdays date this day about II but do not believe that discourse of Doctor Frees explains the Discourse of the Picts or as he calls them the Pyhtas as I have done for he mentions the duration of their Language. I shall cause my younger Son next Month when he is out of his time [to] copy out that discourse: Thou may mention my Library as thou pleases but it [truly?] contains the Polyglot Bible and Castels Lexicon on it in 3 large Voll. Aldus’s Septuagint and divers other Editions of the Bible with most of the Fathers, almost all the Greek Authors from Homer himself of whom there are Several Editions and one of them with Eustathius’s Comm[entaries] of the Roman Edit. in 4 Voll. with Politi’s Translation of him in Greek and Latin attempted in 3 large Voll. to near the end of the 4th Cent[ury] in more than 100 Voll. in folio comprising all the old Mathem[aticia]ns as Archimedes, Apollonius, Euclid, Ptolemy’s Geography and his Syntaxis or Almagest and divers of the valuable Photius, Suidas, Several of the Byzantine much later with all the Roman Classicks without exception and many of them in Several Editions as all Cicero’s Works in 4 [several Editions] all Graevius, Gronovius, Salengre, and Poleni’s Collections of the Roman and Greek Antiq. in some 33 Tomes bound in 31 Voll. with some hundreds of other Writers as Vossius, Lipsius, Grotius &c. a large Collection of later, as well as the before mentioned Ancient Mathema[tician]s in divers languages Some oriental French and Italian and a great many more English &c.
This is a Summary of my Library, the whole of which I can not well expect thou wilt insert in that discourse but leaving thee perfectly at thy Liberty thou shuld not displease me provided thou mentions it at all to which I shall add no more but that I am with Sincere respect Thy Affectionate friend
J L
